Citation Nr: 0506482	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  03-31 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation based on a need 
for regular aid and attendance by another person or being 
housebound.  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESSES AT HEARING ON APPEAL

The veteran and a personal aide


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from January 1944 to 
March 1947.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim 
for special monthly compensation based on the need for 
regular aid and attendance of another person or housebound 
status.  The veteran testified at a Travel Board hearing held 
before the undersigned at the RO in September 2004 in 
connection with his appeal.  A transcript of the hearing was 
prepared and has been placed in the record on appeal.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  


REMAND

Preliminary matter - the VCAA 

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) [codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)].  It appears that the VCAA is applicable to the 
issues on appeal because the veteran's claims were received 
after November 9, 2000, the effective date of the new law.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant which evidence the claimant must supply, which 
evidence VA will obtain on his or her behalf, and provide 
any evidence in the claimant's possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record shows that in August 2002 the RO furnished the 
veteran a notice letter that purported to explain VA 
obligations under the VCAA regarding the earlier effective 
date issue.  The letter stated at the outset that it would 
inform him of the evidence needed to establish his 
entitlement but the remainder of the letter did not include 
that information.  The RO sent the veteran a subsequent 
letter in September 2003 that informed him that evidence of a 
need for regular aid and attendance was required.  

The August 2002 and September 2003 letters were arguably 
insufficient to satisfy the Quartuccio requirements in that 
they were not specific as to what evidence is needed to 
establish entitlement to aid and attendance or housebound 
benefits and did not explain what evidence VA has obtained 
and/or plans to obtain to satisfy the criteria found in 
38 C.F.R. § 3.400(o)(2) (2004).  However, the letters must be 
viewed in the context of the record as a whole, which shows 
that later in September 2003 the RO furnished the veteran a 
statement of the case that set forth the criteria for 
establishing entitlement to special monthly compensation and 
analyzed the sufficiency of the evidence in light of those 
criteria.  Thereafter, at the Travel Board hearing, the 
veteran described in detail each function of daily living 
that he claimed he could not perform and explained how each 
impairment was related to his service-connected disabilities.  
The presentation reflected a full understanding of the 
entitlement criteria for special monthly compensation and of 
the information required to satisfy those criteria.  His 
testimony and arguments were the same as would have been 
expected if he had received an indisputably complete and 
detailed VCAA notice.  

The Board finds that the veteran has actual knowledge of the 
evidence required to support his claim and that the 
Quartuccio requirements regarding who would provide what 
evidence were adequately explained in the August 2002 and 
September 2003 letters.  Consequently, the VA notice 
obligations under the VCAA may be deemed to have been 
substantially satisfied, and any deficiency in the 
notifications provided to the veteran in those letters was no 
more than harmless error.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  


Development of the Evidence

Notwithstanding the foregoing discussion regarding the 
sufficiency of the VA notice obligations under the VCAA, 
further action to develop the evidentiary record pursuant to 
the VCAA duty to assist remains to be completed.  

Service medical records show that in November 1945, the 
veteran was involved in an airplane crash in Germany which 
resulted in comminuted fractures of the humerus of each arm 
and extensive nerve damage.  Multiple surgical procedures 
were performed in service to treat the injuries.  

The veteran's service-connected disabilities are currently 
rated as follows:  Complete paralysis of the right ulnar 
nerve, evaluated as 70 percent disabling from September 1947; 
incomplete paralysis of the left ulnar nerve, evaluated as 
30 percent disabling from September 1947; anxiety, 
psychoneurosis, evaluated as 30 percent disabling from 
December 1976; left median sensory neuropathy, evaluated as 
10 percent disabling from December 1978; and calcific 
tendinitis and cystic degeneration of the left shoulder, 
evaluated as noncompensable since December 1978.  The 
combined schedular evaluation for service-connected 
disabilities is 90 percent.  

The veteran is also in receipt of special monthly 
compensation under 38 U.S.C.A. § 1114(k) and 38 C.F.R. 
§ 3.350(a) on account of loss of use of one hand.  A total 
disability rating based on individual unemployability due to 
service-connected disabilities has been in effect since 
September 1978.  

Under the applicable entitlement criteria, a determination as 
to the need for aid and attendance involves consideration of 
the actual requirements for personal assistance from others, 
including such factors as ability of the veteran to dress or 
undress or keep himself clean and presentable, the ability or 
inability to feed himself or tend to the needs of nature, and 
the ability to protect himself from the hazards or dangers 
incident to daily life.  See 38 C.F.R. § 3.352(a) (2004).  

The injury residuals include severe neurological disability 
affecting the upper extremities.  The veteran has no 
functional ability of the right arm, as reflected in the 
long-standing award of special monthly compensation for loss 
of use of that arm.  The neurological deficit in the left arm 
is less severe than in the right arm, but use of the left arm 
is limited by substantial impairment of the left shoulder.  
Private and VA diagnostic studies have shown rotator cuff 
arthropathy, degenerative disease and chondromalacia of the 
left shoulder.  For purposes of the present determination, 
the Board will consider all left shoulder pathology to be  
part of the service connection disability.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1992) (The Board is precluded 
from differentiating between symptomatology due to 
nonservice-connected disability and service-connected 
disability in the absence of medical evidence which does so).  

The veteran conceded at his hearing that he is able to hold 
onto objects with his left hand despite the service-connected 
neuropathy but argued that his gripping ability was of no use 
to him since he could not, because of left shoulder pain, 
place it where it had to be to perform self-care functions.  
He stated that he had to keep the left arm down to his side; 
therefore, he was unable to perform any function that 
involved more than a very limited reach with his left hand, 
including many daily self care functions, and required the 
services of a personal aide who prepared his food, bathed him 
and combed his hair, among other services.  

The evidence regarding the extent to which service-connected 
disability results in the functional deficits required for an 
award of aid and attendance benefits is inadequate and 
conflicting.  No VA examination to determine the veteran's 
capacity to perform self-care functions has been performed in 
connection with the veteran's claim.  The remaining evidence, 
consisting of private and VA treatment records, is limited.  
In May 2002 a private physician, B. M. Schoshein, M.D., 
checked boxes on a form to indicate that the veteran was 
unable to dress or undress himself or keep himself ordinarily 
clean and presentable and to assert that there was physical 
or mental incapacity which required daily care or assistance 
to protect the veteran from hazards or dangers incident to 
his daily environment.  No examination findings describing 
disability that would tend to support these conclusions were 
cited.  The Board concludes that additional clinical 
evaluation of the veteran is necessary both for clarification 
of the extent of current left shoulder disability and to 
ascertain the extent to which the service-connected 
disabilities impair the veteran's ability to perform the 
functions of daily self-care.  

In addition, the veteran argued at the hearing that four 
surgeons have told him that shoulder surgery is necessary but 
that they refused to do it.  The veteran should be accorded 
an opportunity to submit additional medical documentation to 
support his allegations regarding the feasibility of surgery.  
He should be requested to identify those physicians by name, 
and any relevant medical records should be obtained.  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded for the following actions:

1.  The VBA AMC should take appropriate 
steps to obtain any additional VA 
outpatient treatment records dated since 
September 2003, the date of the most 
recent records currently on file.  

2.  The veteran should be given an 
opportunity to identify all VA or non-VA 
physicians who have advised him not to 
have surgery for the left shoulder.  Upon 
receipt of proper authorization, the VBA 
AMC should attempt to obtain all 
available documentation from the 
physicians or other medical care 
providers identified by the veteran.  

3.  The VBA AMC should take appropriate 
steps to schedule the veteran for a VA 
examination by an appropriate physician 
to determine the current severity of 
service-connected disability involving 
the upper extremities, especially the 
left shoulder, and to determine the 
extent to which the veteran requires the 
aid and attendance of another person in 
performing the self-care functions of 
daily life.  All indicated tests and 
studies should be performed, and all 
clinical findings should be reported in 
detail.  It is essential that the claims 
folder be provided to the examiner for 
review in conjunction with the 
examination, together with a copy of this 
remand.  

On the basis of current examination 
findings, review of the file, and any 
additional information obtained from the 
veteran, the examiner should address the 
following:  

(a)  The examiner should 
describe the extent of 
functional impairment of both 
upper extremities as a result 
of service-connected 
disabilities.  For the left 
upper extremity, the examiner 
should indicate the extent to 
which there is limitation of 
motion, weakened movement, 
excess fatigability, 
incoordination, muscle atrophy, 
or any other objective 
manifestation that would 
demonstrate disuse or 
functional impairment.  

(b)  For the left shoulder, in 
particular, the examiner should 
describe the range of active 
and passive motion of the left 
arm in all directions and 
indicate the extent to which 
motion is limited by pain.  All 
objective indicia of pain 
should be described.  The 
examiner should describe the 
veteran's ability to grab and 
lift objects with his left arm, 
such as from a table in front 
of him.  

(c)  The examiner should 
describe the extent to which 
functional impairment of the 
upper extremities as a result 
of service-connected disability 
renders the veteran unable to 
perform daily self-care 
functions and protect himself 
from the hazards or dangers of 
his daily environment without 
the regular (but not constant) 
aid and attendance of another 
person.  

4.  After completion of the foregoing, 
the RO should review the examination 
reports received to ensure that they are 
adequate to achieve the purposes of this 
remand, as discussed above.  If 
necessary, follow-up actions should be 
taken.  The Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

6.  When the record is complete, the RO 
should review the issue of entitlement to 
special monthly compensation based on a 
need for regular aid and attendance or 
housebound status.  If the determination 
is adverse to the veteran, a supplemental 
statement of the case should be prepared 
and the veteran and his representative 
should be given a reasonable period of 
time for reply.  

Thereafter, the claim should be returned to the Board for 
further review on appeal, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to obtain additional information.  The 
Board does not intimate any factual or legal conclusions as 
to the outcome ultimately warranted in this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



